Name: Commission Regulation (EEC) No 482/93 of 2 March 1993 amending Commission Regulation (EEC) No 3858/89 laying down detailed implementing rules for the import arrangements applicable to products falling within CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19, originating in third countries which are not contracting parties to GATT, other than the People' s Republic of China
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  tariff policy
 Date Published: nan

 No L 51 /16 Official Journal of the European Communities 3 . 3. 93 COMMISSION REGULATION (EEC) No 482/93 of 2 March 1993 amending Commission Regulation (EEC) No 3858/89 laying down detailed implementing rules for the import arrangements applicable to products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19, originating in third countries which are not contracting parties to GATT, other than the People's Republic of China Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3909/92 (2), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3858/89 (3), as amended by Regulation (EEC) No 3933/92 (4), provides that import licences applied for in respect of the products in question shall be issued by the Member States on the fifth working day following that on which the application is lodged ; whereas experience shows that this provision is likely to cause delays in the issue of such import licences, prejudi ­ cial to the smooth performance of business transactions ; whereas it is therefore preferable that the Member States be able to issue import licences upon receipt of the communication from the Commission : HAS ADOPTED THIS REGULATION : Article 1 In Article 7 of Regulation (EEC) No 3858/89, paragraph 4 is replaced by the following : '4. Upon receipt of the communication from the Commission, the Member States may issue the import licences'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 43, 13 . 2. 1987, p. 9 . 0 OJ No L 394, 31 . 12. 1992, p . 23. (3) OJ No L 374, 22. 12. 1989, p. 37. (4) OJ No L 398, 31 . 12. 1992, p . 15.